DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 and 4-5 are objected to because of the following informalities: 
Claims 2 and 4 uses the abbreviations “NP” and “AD” without previously defining the terms as “nanoparticles” and “anaerobic digestion”.
Claim 5 uses the abbreviation “AD” without defining it. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and claims dependent thereon, Claim 1 recites the limitation "to the reactor" in step (a) and (c).  There is insufficient antecedent basis for this limitation in the claim.  No reactor has been referred to prior to this reference. This term therefor lacks antecedent basis.  Amendment to read “a reactor” in step (a) would provide antecedent basis.
Regarding claim 1 and claims dependent thereon, Claim 1 recites the limitation "the feedstock".  There is insufficient antecedent basis for this limitation in the claim.  The term feedstock has not been referred to prior to this occurrence.  The term thus does not have antecedent basis.  It is unclear what applicant is referring to by the term feedstock, and what the feedstock comprises.  If applicant is adding manure to the reactor, the term feedstock can be replaced by “the reactor”.  If applicant intends for the manure to be added to something else, or form a mixture which is subsequently added to the reactor, claiming what the feedstock is followed by the phrase “to form a feedstock”, by a later step of “adding the feedstock to the reactor” would provide clarity. 
Regarding claim 1 and claims dependent thereon, Claim 1 recites the limitation “the anaerobic digestion and collecting the biogas, liquid and solids wastes”.  There is insufficient antecedent basis for “the anaerobic digestion”, and for “the biogas, liquid and solid waste” in the claim.  The term anaerobic digestion has not been used previously nor has biogas, liquid and solid waste been produced or referred to in such as way as to provide antecedent support.  It would provide clarity to amend the claim to read “carrying out anaerobic digestion in the reactor to produce biogas, liquid, and solid waste, and collecting the biogas, liquid, and solid wastes”.
The term “highly” in claim 4 is a relative term which renders the claim indefinite. The term “highly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what constitutes a Highly efficient biogas production, as the term highly is subjective.  It is therefore unclear what the metes and bounds of the invention are as the same level may be considered highly efficient or not depending on the definition used.  
 Claim 5 recites the limitation “the mixture of seaweed species”.  There is insufficient antecedent basis for “the mixture of seaweed species”, in the claim.  The term the mixture of seaweed species not been used previously, claim 1 refers solely to “seaweed”.  It would provide clarity to amend the claim to depend from claim 2 and to further read “wherein a mixture of seaweed species selected from the group consisting of Ascophyluluym nodosom, Saccharina latissimi, Laminaria digitate, and Saragassum, is added to the reactor in wet or dry form and improves…”
Claim 6 recites the limitation “the addition of Ascophyllum nodosum”.  There is insufficient antecedent basis for “the addition of Ascophyllum nodosum”, in the claim.  The term the addition of Ascophyllum nodosum has not been used previously, claim 1 refers solely to adding “seaweed”.  It would provide clarity to amend the claim to depend from claim 2 and to further read “wherein the seaweed added is Ascophyllum nodosum in dry, powdered, wet or colloidal  suspension to nanoparticles of Fe3O4 from 5 nm to 1000 nm in size results in improved biogas production”.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Puntes (USPGPub 20140017753) in view of Roesing (WO2007014717, reference made to Original document and English translation quotes provided, English translation attached).
Regarding claim 1 and the limitation “A process for the production of biogas from biodegradable material which comprises the steps of: (a) adding the biodegradable material to the reactor; (b) adding manure to the feedstock; (c) adding a colloidal solution of surface-modified iron oxide nanoparticles…to the reactor; (d) providing anaerobic conditions; (e) carrying out the anaerobic digestion and collecting the biogas, liquid and solid wastes.” Puntes teaches a method of for the production of biogas from biodegradable material in which the material is added to the reactor, the reactor is inoculated, a colloidal solution of surface-modified iron oxide nanoparticles are added to the reactor, and under anaerobic conditions anaerobic digestion occurs (Abstract, [0025]-[0026]).  Puntes teaches the biodegradable material which is added may be manure ([0003]).  Puntes further teaches that anaerobic digestion further produces nutrient rich digestate which can be used as fertilizer ([0004]), i.e. Puntes teaches collecting and using the liquid and solid waste as fertilizer.  Puntes teaches the addition of surface modified iron oxide nanoparticles leads to improved yields of biogas (Table 2, [0060]-[0062]).
Regarding claim 1 and the limitation “c) adding a colloidal solution of surface-modified iron oxide nanoparticles and seaweed to the reactor;” Puntes does not teach that seaweed may be added to the reactor and subjected to anaerobic digestions.  This however would have been obvious to one of ordinary skill in the art as Roesing teaches the addition of seaweed to anerobic digesters in the same field of endeavor as anaerobic digestion of manure to produce biogas. 
In the same field of endeavor Roesing teaches that macroalgaes including brown and red marine algae may be added to anaerobic digestions (Claims 18, 21, -23), including Ascophyllum nodosum “18. The method according to any one of claims 1 to 17, wherein enzymes or algae preparations are added to the fermentation substrate...21. The method according to claim 18 or 19, wherein the algae preparations are obtained from marine macroalgae…22. The method of claim 21, wherein the marine macroalgae are brown or red algae…23. The method of claim 22, wherein the brown alga is Ascophyllum nodosum.  Roesing further teaches that the addition of algae to anerobic digestions”.  Roesing teaches that the addition of algae and especially Ascophyllum nodosum, leads to improved biogas formation (Page 19, Ln 11-15) “In a further particularly preferred embodiment, the brown algae Ascophyllum nodosum is used. With the method according to the invention, a significant increase in the biogas yield could be recorded, in particular with the use of the brown algae Ascophyllum nodosum.” Roesing further exemplifies the method adding Ascophyllum nodosum to an anerobic digestion of manure (Example 1, Page 20 Ln 30-Page 21 Ln 5) “ Example 1: Implementation of the process according to the invention in a pilot plant-In May 2003, the pilot plant with a capacity of 800m .sup.3 was put into operation. Yields have since been continuously increased. In terms of comparability, the fermentation substrate consists of 23.1 t of cattle slurry, 3.8 t of solid manure, 6.9 t of grass silage and 0.9 t of grain. The supply of oTS was with this fermentation substrate 4805 kg / d. This resulted in a digested load of 6.01 kg oTS / W .sub.F x d. The gas productivity before the beginning of the cyclic air intake was 2.42 m .sup.1  x d. In October 2005, the cyclical air intake and the addition of 4.8 kg algae preparations per day (Ascophyllum nodosum from Biofermat) were started.”
One of ordinary skill in the art would find it obvious that algae could be added to the anaerobic digestion of Puntes, as Roesing teaches that the addition of algae increase biogas yield.  One of ordinary skill in the art would be motivated to do so to increase yield of the desired biogas product.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Roesing teaches the addition of algae in anaerobic digestions.  
Regarding claims 2 and 6 and the limitations “wherein the addition of NP results in greater optimization of the AD process and when combined with organic wastes in the AD feedstock will result in higher output of methane (CH4), Hydrogen (H2) and biogas” and “wherein the addition of Ascophyllum nodosum in dry, powdered, wet or colloidal suspension to Nanoparticles of Fe304 from 5 nm to 1,000 nm in size will result in improved biogas production.”,   Puntes teaches the addition of colloidal solution of iron oxide nanoparticles increases biogas yield (Table 2, [0060]-[0062]), and Roesing teaches that the addition of algae and especially Ascophyllum nodosum, leads to improved biogas formation (Page 19, Ln 11-15).  Puntes and Roesing thus teach that these additions result in higher output and improved optimization. Roesing further teaches the Algea may be in dry or wet form (Page 17 Ln 25-30),  “The term "algae" refers in a broader sense to water-borne, plant-like creatures that carry out photosynthesis. "Algae preparations" are understood to mean fresh algae as well as dosage forms of algae of any kind. These dosage forms can, for. B. dried and in powder form, as an extract or in a suspension. Preferably, the enzymes present in the algae preparations are still functional.”.
Regarding claims 3 and 5 and the limitations “wherein macroalgae in the form of specific seaweed species are added to the reactor to improve the nutrient content, biogas output and value of resultant digestate as a soil conditioner and fertilizer”, and “wherein the mixture of seaweed species (Ascophyllum nodosum, Saccharina latissimi, Laminaria digitata, and Sargassum spp.) in wet or dry forms improves AD feedstock digestion, overall output of both the quantity and quality of biogas production and nutrient value of the resultant digestate for use as fertilizer.”  Roesing teaches multiple species of macroalgae that can be used in the method including Ascophyllum nodosum and thus renders obvious mixtures comprising different species; Roesing further teaches members of Laminariales, Sargassaceae, rendering obvious the use of species of these classifications as they are a limited number of species that is readily envisaged and known to one of ordinary skill in the art (Page 18 Ln 24-POage 19 Ln 10):
 “In a further particularly preferred embodiment, the algae preparations are obtained from marine macroalgae.
The term "macroalgae" refers to the species of algae whose habit is not microscopic algae or single cells, but which are visible to the naked eye, and species that meet these requirements occur, for example, within the brown, red and green algae ,
In a further particularly preferred embodiment, the marine macroalgae are brown or red algae.
"Brown algae" (or Phaeophyta) are marine, brown algae with generational changes A characteristic of these filamentous or leafy, in any case, mostly multicellular protists are brown dyes that mask the green chlorophyll.The brown algae include the orders Ascoseirales, Cutleriales, Desmarestiales, Dictyotales, Ectocarpales, Fucales, Heterochordariaceae, Laminariales, Ralfsiaceae, Scytothamnales, Sphacelariales, Sporochnales, Syringodermatales or Tilopteridales. The order of the fucales includes the families of Durvillaeaceae, Fucaceae, Himanthaliaceae, Hormosiraceae, Notheiaceae, Sargassaceae or Seirococcaceae. The Fucaceae family includes the genera Ascophyllum, Fucus, Hesperophycus, Pelvetia, Pelvetiopsis, Silvetia or Xiphophora. The genus Ascophyllum includes the species Ascophyllum nodosum. 
"Red algae" (Rhodophyta) are mostly marine algae, which have in common that the antennae for photosynthesis contain a red dye, for example, the red algae include the Bangiophyceae, Florideophyceae or Goniotrichales.
In a further particularly preferred embodiment, the brown algae Ascophyllum nodosum is used.”
Regarding claim 4 and the limitation “wherein the NP size (5 nm to 1,000nm), composition (Fe3O4), at variable concentrations and AD process temperature (37°C) and time (20 to 60 days) results in highly efficient biogas production”, Puntes teaches the nanoparticles are from 3 to 100 nm ([0022]).  This range is almost entirely within the instantly claimed range, ~97%, and thus renders obvious the instantly claimed range.  Puntes further teaches the iron oxide is of structure Fe3O4, ([0029]), and demonstrates digestions occur at 37°C for 21 days ([0041], [0051]). 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/             Examiner, Art Unit 1657